Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 16/917,686 filed on July 05, 2022.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Integrated Device Packages Including Active Chips and Dummy Elements”.

Election/Restrictions
5.	Per the applicant response dated on 07/05/2022 “Applicant respectfully submits that the restriction requirement is improper because the present application is not a U.S. national stage application filed under 35 U.S.C. § 371. Rather, the present application is a regular United States non-provisional application filed under 35 U.S.C. § 111. The present application does not claim priority to a Patent Cooperation Treaty application under 35 U.S.C. § 371 and hence is not subject to any rules set forth in PCT Rule 13.1.”
Therefore, the Restriction Requirement has been withdrawn, and
6.	The applicant amended claims 1, 4-6, 8-18, 26-29, 31-33, and
7.	The applicant added new claim 34.

Claim Objections
8.	Claims 5, 13 are objected to because of the following informalities:
The following quoted claims to be recited as follows to make minor correction (. period missing at the end of claim 5) and/or to avoid indefiniteness due to lack of antecedent basis and/or proper alignment of the claim limitations. Therefore, the examiner suggests the following amendments as underlined:
Claim 5. (Currently Amended) The integrated device package of Claim 1, wherein the insulating material is exposed at the outer side edge of the integrated device package.
Claim 13. (Currently Amended) An integrated device package:
an insulating material; 
an integrated device die at least partially embedded in the insulating material, the integrated device die comprising active circuitry; and
a plurality of dummy elements at least partially embedded in the insulating material, the plurality of dummy elements devoid of active circuitry, the plurality of dummy elements spaced apart from one another by the insulating material, -3-Application No.: 16/917,686 Filing Date:June 30, 2020
wherein at least one dummy element of the plurality of dummy elements is laterally inset from an outer side edge of the integrated device package, a portion of the insulating material disposed between the outer side edge and the at least one dummy element.

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-3, 5-8, 11-12 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Hwang et al. (US 2015/0262845 A1).
Regarding independent claim 1, Hwang et al. teaches an integrated device package (Fig. 6):
a carrier (see annotated figure below);
an insulating material (36 molding compound, ¶22);
an integrated device die (24 rightmost) mounted to the carrier (see figure below) and at least partially embedded in the insulating material (36), the integrated device die (24) comprising active circuitry (lower portion contained circuitry where the pads 44 are connected); and
a dummy element (30, ¶21) mounted to the carrier (see figure below) and at least partially embedded in the insulating material (36), the dummy element (30) spaced apart from the integrated device die (24 rightmost), the dummy element (30, ¶21) devoid of active circuitry (¶15);
wherein at least one of the dummy element (30) and the integrated device die (24 rightmost) are directly bonded to the carrier (see figure below) without an adhesive (no material or adhesive disclosed between the device 24 and carrier as annotated),
wherein the carrier (see figure below) has a larger lateral area than the integrated device die (24 rightmost), and 
wherein the dummy element (30) is laterally inset from an outer side edge of the integrated device package (60), a portion of the insulating material (36) disposed between the outer side edge (shown in figure below) and the dummy element (30).

    PNG
    media_image1.png
    338
    776
    media_image1.png
    Greyscale


Regarding claim 2, Hwang et al. teaches wherein (Fig. 6), the carrier (see figure in claim 1) comprises a second integrated device die (24 middle from right).
Regarding claim 3, Hwang et al. teaches wherein (Fig. 6), the carrier (as annotated in claim 1) comprises a substrate (RDLs/dielectric layers, (¶21, which can be considered as the substrate, In BRI, the substrate defines an underlying material or layer which provides the surface on which something is deposited or inscribed).
Regarding claim 5, Hwang et al. teaches wherein (Fig. 6), the insulating material (36) is exposed at the outer side edge (see figure in claim 1) of the integrated device package (60).
  
Regarding claim 6, Hwang et al. teaches wherein (Fig. 6), further comprising singulation markings ((¶13, shown in figure below) along exposed side edges of the insulating material element (36), the singulation markings indicative of a singulation process (¶13).

    PNG
    media_image2.png
    338
    786
    media_image2.png
    Greyscale

Regarding claim 7, Hwang et al. teaches wherein (Fig. 6), the singulation markings ((¶13, shown in figure of claim 1) comprise saw markings.

Regarding claim 8, Hwang et al. teaches wherein (Fig. 6), the dummy element (30) is directly bonded to the carrier (see figure in claim 1) without an intervening adhesive (no material or adhesive disclosed between the device 24 and carrier as annotated in claim 1).
Regarding claim 11, Hwang et al. teaches wherein (Fig. 1), as viewed from a top plan view (see Fig. 1), the dummy element (30) is disposed between the outer side edge of the package and the integrated device die (24) such that at least one lateral side edge of the integrated device die (24) lies in a plane (1B-1B) that intersects the dummy element (30).
Regarding claim 12, Hwang et al. teaches wherein (Fig. 6), the integrated device die (24 rightmost) is completely embedded in the insulating material (36).


12.	Claims 26-34 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by Hwang et al. (US 2015/0262845 A1).
Regarding independent claim 26, Hwang et al. teaches an electronic component (Fig. 6) comprising:
a carrier (see annotated figure below) having a first nonconductive field region (see annotated figure below) and a first conductive contact (44); -4-Application No.: 16/917,686 Filing Date:June 30, 2020 
a first element (24, ¶23) directly hybrid bonded to the carrier (see figure below) without an adhesive, a second nonconductive field region (see annotated figure below) of the first element (24) directly bonded to the first nonconductive field region (shown in figure below) of the carrier (see figure below) without an adhesive such that the first nonconductive field region (see figure below) contacts the second nonconductive field region (see figure below) and a second conductive contact (see annotated figure below) of the first element (24) directly bonded to the first conductive contact (44) of the carrier (see figure below); and 
a second element (30, ¶23) directly bonded to the carrier (see figure below) without an adhesive such that only a third nonconductive field region (see annotated figure below) of the second element (30) is directly bonded to the first nonconductive field region (see figure below) of the carrier (see figure below) and such that the third nonconductive field region (see figure below) contacts the first nonconductive field region (see figure below).

    PNG
    media_image3.png
    331
    769
    media_image3.png
    Greyscale

Regarding claim 27, Hwang et al. teaches wherein (Fig. 6), the first element (24) comprises an integrated device die (¶21) and the second element (30) comprises a dummy element (¶21) devoid of active circuitry (¶15).
Regarding claim 28, Hwang et al. teaches wherein (Fig. 6), further comprising an insulating material (36 molding compound, ¶22), the first (24) and second (30) elements at least partially embedded in the insulating material (36).
Regarding claim 29, Hwang et al. teaches wherein (Fig. 6), the insulating material (36) is exposed at an outer side edge (see Fig. 6) of the integrated device package (60).

Regarding claim 30, Hwang et al. teaches wherein (Fig. 6), the first, second, and third nonconductive regions comprise respective unpatterned insulating layer(s) (46 are dielectric layers, (¶22).  
Regarding independent claim 31, Hwang et al. teaches an electronic component (Fig. 6) comprising:
a carrier (see annotated figure below) having a first nonconductive field region (see annotated figure below) and a first plurality of conductive contacts (44); 
a first element (24, ¶23) directly hybrid bonded to the carrier (see figure below) without an adhesive, a second nonconductive field region (see annotated figure below) of the first element (24) directly bonded to the first nonconductive field region (see figure below) of the carrier (see figure below) without an adhesive such that the first nonconductive field region (see figure below) contacts the second nonconductive field region (see figure below) and a second plurality of conductive contacts (see annotated figure below) of the first element (24) directly bonded to the first plurality of conductive contacts (44) of the carrier (see figure below) without an adhesive; and -5-Application No.: 16/917,686 Filing Date:June 30, 2020 
a second element (30, ¶23) directly bonded to the carrier (see figure below) without an adhesive such that the second element (30) contacts the carrier (see figure below), wherein the second element (30) does not include any conductive contacts that are directly bonded to the carrier (see figure below).

    PNG
    media_image4.png
    338
    769
    media_image4.png
    Greyscale


Regarding claim 32, Hwang et al. teaches wherein (Fig. 6), the first element (24) comprises an integrated device die (¶21) and the second element (30) comprises a dummy element (¶21) devoid of active circuitry (¶15).

Regarding claim 33, Hwang et al. teaches wherein (Fig. 6), further comprising an insulating material (36) over the carrier (see figure in claim 31), the first (26) and second (30) elements at least partially embedded in the insulating material (36).

Regarding claim 34, Hwang et al. teaches wherein (Fig. 6), the insulating material (36) comprises a molding compound (¶22).
  
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

16.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

17.	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2015/0262845 A1) in view of Liu et al. (2016/0126634 A1).
Regarding independent claim 13, Hwang et al. teaches an integrated device package (Fig. 6):
an insulating material (36);
an integrated device die (24 rightmost) at least partially embedded in the insulating material (36), the integrated device die (24 rightmost) comprising active circuitry; and 
a dummy element (30) at least partially embedded in the insulating material (36), the dummy element (30) devoid of active circuitry (¶15),
wherein at least one dummy element (30) of the dummy element (30) is laterally inset from an outer side edge of the integrated device package (24 rightmost), a portion of the insulating material (36) disposed between the outer side edge and the at least one dummy element (30).
Hwang et al. is explicitly silent of disclosing wherein, a plurality of dummy elements at least partially embedded in the insulating material; and
the plurality of dummy elements spaced apart from one another by the insulating material.-3-Application No.: 16/917,686Filing Date:June 30, 2020
Liu et al. teaches wherein (Fig. 2), a plurality of dummy elements (28 called low-k dielectric modules, ¶13) at least partially embedded in the insulating material (30, ¶13); and
the plurality of dummy elements (28) spaced apart from one another by the insulating material (30).-3-Application No.: 16/917,686Filing Date:June 30, 2020
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the multiple dummy elements as taught by Liu et al., around the integrated circuit device of Hwang et al. in order to protect today's high-performance IC chips from physical, chemical, and electrical damage by insulating distribution wiring from the chip to the package substrate to the circuit board.
Regarding claim 14, Hwang et al. and Liu et al. teach all of the limitations of claim 13 from which this claim depends.
Hwang et al. teaches wherein (Fig. 6), the insulating material (36) is exposed at an outer side edge of the integrated device package (60).
Regarding claim 15, Hwang et al. and Liu et al. teach all of the limitations of claim 14 from which this claim depends.
Hwang et al. teaches wherein (Fig. 6), further comprising singulation markings ((¶13, shown in figure below) along exposed side edges of the insulating material element (36), the singulation markings indicative of a singulation process (¶13).

    PNG
    media_image2.png
    338
    786
    media_image2.png
    Greyscale

Regarding claim 16, Hwang et al. and Liu et al. teach all of the limitations of claim 13 from which this claim depends.
Hwang et al. teaches wherein (Fig. 6), at least one dummy element (30) comprises a stress compensation element (made of glass material, ¶16, which is the same material as the applicant discloses in the original specification, para [0068], therefore, the dummy element 30 is a stress compensation element).
Regarding claim 17, Hwang et al. and Liu et al. teach all of the limitations of claim 13 from which this claim depends.
Liu et al. teaches wherein (Fig. 2), the plurality of dummy elements (28) are disposed around the integrated device die (24).
Regarding claim 18, Hwang et al. and Liu et al. teach all of the limitations of claim 13 from which this claim depends.
Hwang et al. teaches a carrier, see the annotated figure below. Therefore, the combination of Hwang et al. (Fig. 6) and Liu et al. (Fig. 2) discloses, further comprising the carrier (see figure below), the plurality of dummy elements (28 modified by Liu et al.) and the integrated device die (24) mounted to the carrier (see figure below).


    PNG
    media_image1.png
    338
    776
    media_image1.png
    Greyscale




18.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2015/0262845 A1).
Regarding claim 4, Hwang et al. teaches all of the limitations of claim 1 from which this claim depends.
Hwang et al. teaches wherein (Fig. 6), a coefficient of thermal expansion (CTE) (¶16) of the dummy element (30) is less than about 7 ppm (between about 0.5 ppm/degree. C. and about 7.5 ppm/.degree. C., which overlaps the claimed range.
Even Hwang et al. does not explicitly disclose the coefficient of thermal expansion (CTE) of the dummy element is less than about 7 ppm. It would have been obvious to select the claimed CTE of the dummy element within the quoted range to optimize the result effective variable of the thermal compensation material in order to protect and improve the device performance. In addition, to an ordinary artisan practicing the invention, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, the specification contains no disclosure of either the critical nature of the claimed CTE or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen CTE of the dummy element material or upon another variable recited in a claim, the Applicant must show that the chosen CTE is critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990).


19.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2015/0262845 A1) as applied to claim 1 above, and further in view of Liu et al. (2016/0126634 A1).
Regarding claim 9, Hwang et al. teaches all of the limitations of claim 1 from which this claim depends.
Hwang et al. is explicitly silent of disclosing wherein, further comprising a plurality of dummy elements at least partially embedded in the insulating material, the plurality of dummy elements devoid of active circuitry.
Liu et al. teaches wherein (Fig. 2), a plurality of dummy elements (28 called low-k dielectric modules, ¶13) at least partially embedded in the insulating material (30, ¶13); and the plurality of dummy elements (28) devoid of active circuitry (¶11, made of dielectric materials, therefore, the dummy elements contain no active materials).-3-Application No.: 16/917,686Filing Date:June 30, 2020
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the multiple dummy elements as taught by Liu et al., around the integrated circuit device of Hwang et al. in order to protect today's high-performance IC chips from physical, chemical, and electrical damage by insulating distribution wiring from the chip to the package substrate to the circuit board.
Regarding claim 10, Hwang et al. and Liu et al. teach all of the limitations of claim 9 from which this claim depends.
Hwang et al. teaches wherein (Fig. 6), at least one dummy element (30) comprises a stress compensation element (made of glass material, ¶16, which is the same material as the applicant discloses in the original specification, para [0068], therefore, the dummy element 30 is a stress compensation element).


Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819